DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s 6/3/22 election without traverse of Group I (claims 1-18 & 21-27) is acknowledged.  Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Information Disclosure Statement (“IDS”)
Applicant’s 5/25/21, 3/29/22, and 8/18/22 IDSs have been received, totaling 33 IDS pages, listing 164 non-patent literature and foreign patent references of >4,400 total pages (to say nothing of the 138 US patent and PGPub references also cited).  These IDSs present an exceptionally large and impracticable burden to the Office and Examiner, precluding a thorough, meaningful, or even cursory evaluation of the references therein within the time allotted for examination without applicant’s assistance, which is hereby requested, in the form of submitting an explanation of the materiality to patentability of all documents listed within the IDSs, including specifically indicating which portion(s) of each document gave rise to the determination of materiality to patentability and thus the citation thereof in said IDSs, to discharge the duty of courtesy in prosecuting the application.  See MPEP 609.04(a)III (esp. last paragraph); 37 CFR 1.3 (courtesy required).  Indeed, in Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984), the Federal Circuit, reversing a trial court decision, specifically stated that the trial court’s “conclusion of law that [the Examiner] was “fully informed of all the factors material to the patentability of the methods claimed” [was] unrealistic when the whole record is considered.  The [trial court’s] conclusion that [the Examiner] was “fully informed” rests solely on the presentation to him of a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which [E]xaminers work.”  Rohm & Haas, 722 F.2d at 1573 (italics in original; underlining Examiner’s).  In view of the foregoing, applicants are further instructed to carefully review all documents of applicants’ finding and consider which to cite/attach to future IDS’ so as to 1) prevent obfuscation of relevant issues regarding the claimed subject matter, 2) promote the mutually-beneficial tenet of compact and efficient prosecution, and 3) not needlessly and unduly burden the Examiner and Office with objectively excessive citations and submissions.
Discharging the duty of disclosure under 37 CFR 1.56 via IDS does not equate with or give license for excessive citations, without good and substantial reasons for including the listed documents.  Accord, 1309 OG 25-26 (8/1/06), which states that while 37 CFR 1.56 "imposes a duty to disclose material information, that rule neither authorizes nor requires anyone to file unreviewed or irrelevant documents with the Office[,]" and adds that "[s]uch documents add little to the effectiveness of the examination process and, most likely, negatively impact the quality of the resulting Office determinations."  See also Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184 (Fed. Cir. 1995) (stating that "burying a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith.") (cited at 1309 OG 25, right column).  See also Ex Parte Morning Surf Corp., 230 USPQ 446, 449 (BPAI 1982) (stating that “to inundate the Examiner with a large volume of prior art that is not material may obscure a single reference that is material and thus may be effectively as improper as withholding a material reference”), citing Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972) (aff’d, 479 F.2d 1328, 178 USPQ 577 (5th Cir. 1973) (per curiam), cert. denied, 414 U.S. 874, 179 USPQ 322 (1973)), and Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co., 837 F.Supp. 1444, 1477 (N.D. Ind. 1992) (holding that it is “a violation of the duty of candor and fair dealing with the [USPTO] for an applicant or its attorney to disclose a pertinent prior art patent reference to the [E]xaminer in such a way as to “bury” it or its disclosures in a series of disclosures of less relevant prior art references, so that the [E]xaminer would be likely to ignore the entire list and permit the application to issue”) (emphasis Examiner’s), aff’d, 11 F.3d 1072 (Fed. Cir. 1993), cert. denied, 511 U.S. 1128 (1994).  In Nomadix, Inc. v. Hospitality Core Servs. LLC, No. CV 14-08256 DDP (VBKx), 2015 BL 207441, 2015 US Dist Lexis 84213, 2015 WL 3948804 (C.D. Cal. June 29, 2015)1, the court noted -citing Molins, 48 F.3d at 1180- that “[i]ntent [to deceive] need not be proven by direct evidence; it is most often proven by a showing of acts, the natural consequences of which are presumably intended by the actor.”  Nomadix, 2015 BL 207441 at *9; slip op. at p. 18.  Collecting cases in support of the foregoing position, the Nomadix court noted i) CIVIX-DDI, LLC v. Hotels.com, L.P., 711 F.Supp.2d 839, 849 (N.D.Ill. 2010), where “the applicant cited an enormous number of prior art references (nearly 600), and it was alleged that the patent examiner had actually asked for clarification because of the volume of references” (emphasis Examiner’s), and ii) eSpeed, Inc. v. Brokertec USA, L.L.C., 417 F.Supp.2d 580,598 (D.Del. 2006), aff’d, 480 F.3d 1129 (Fed. Cir. 2007), where “the applicant’s supporting declarations and exhibits “amounted to over two thousand pages” and were worded so as to obscure the relationship with prior art.”  Nomadix, 2015 BL 207441 at *9; slip op. at pp. 18-19 (emphasis Examiner’s).  The Nomadix court further stated that, in CIVIX-DDI and eSpeed, “the volume of paper in combination with other facts provided th[e] factual basis” to support an inference of deceptive intent.  Nomadix, 2015 BL 207441 at *9; slip op. at p. 19.
Indeed, 37 CFR 1.56, which sets forth the duty of disclosure, states that "no patent will be granted on an application [where] the duty of disclosure was violated through bad faith or intentional misconduct.”  See 37 CFR 1.56(a).  The rule further states that “information is material to patentability when it is not cumulative to information already of record or being made of record [i.e. via IDS]…"  See 37 CFR 1.56(b) (emphasis supplied).
As guidance, it is noted that the “material to patentability” requirement describes and thus requires a stronger relationship between a prospectively-submitted reference and the application being examined than mere relevance thereto.  See, e.g., Avid Identification Sys., Inc. v. Crystal Import Corp., 94 USPQ2d 1845, 1854-55 (Fed. Cir. 2010) (Linn, J., concurring in part and dissenting in part)2 (stating that “the PTO purposefully limited the duty of disclosure to material information in order to limit the submission of irrelevant and cumulative information that could overwhelm the PTO and obscure potentially important disclosures”) (internal citations omitted).  See also MPEP 2004.13 (citing Penn Yan Boats and Molins), which states that “It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.” (emphasis Examiner’s)  The foregoing citations and details are not to be viewed as accusatory, but rather as cautionary, lest an opposing party (e.g. in an infringement proceeding should the instant application become patented) make such a claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected under 35 U.S.C. 112(b)/2nd par. as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the claim recites “recovering the gaseous stream from the dissolving step… to condense a second aqueous solution…” (emphases Examiner’s)  The quoted recitation, when read in light of the fact that the “gaseous stream” formed in claim 1 (from which claim 5 depends) does not comprise water/steam, purports to form an aqueous solution merely by condensing a water-free gas (i.e. without adding/mixing with water), which cannot be.  Since “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims” (MPEP 2173.06 II, citing In re Steele, 305 F.2d 859 (CCPA 1962)), and it is improper to import unclaimed specification limitations into the claims (MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993)), claim 5 has not been further treated on the merits.
Applicant is hereby advised that, as dependent claim 5 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
	
Claims 17-18 are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 recites “the precipitation material comprising reactive vaterite” and depends from claim 16, which recites “wherein the vaterite is stable vaterite or reactive vaterite.”  MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim..."  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
Here, to the extent that claim 16 may be satisfied by only stable vaterite, i.e. does not necessarily require the presence of reactive vaterite, claim 17 -which positively requires “reactive vaterite”- may be infringed without necessarily also infringing claim 16.  Since claim 17 may be infringed without necessarily also infringing claim 16, claim 17 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim; claim 18 is likewise rejected because it depends from and thus requires all the limitations of claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-3, 8-12, 15-16, 21-24, and 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhong, US 2011/0038774 (published 2/17/11) in view of the 2006 Han et al. J. Mater. Sci. article (“Han”).  Regarding claims 1-3 and 22, Zhong teaches a method comprising dissolving limestone with NH4Cl in reactor 810 to give a first solution comprising CaCl2(aq), and a gas stream comprising a 2:1 molar ratio of NH3 and CO2; the gas stream 812 is removed from reactor 810 “and used for CO2 sequestration[.]”  See Zhong at, e.g., par. 47; Fig. 8.  While Zhong does not appear to perform said CO2 sequestration by treating its first solution with its gas stream to form a precipitation material comprising CaCO3 as PCC and/or vaterite, Han so teaches.
Han teaches a method comprising a step of treating an aq. solution of CaCl2, NH3 (i.e. as NH4OH) with CO2(g) bubbled/sparged into the solution to give a precipitation material comprising CaCO3 as PCC and/or vaterite, i.e. thereby sequestering the CO2 as PCC and/or vaterite.  See Han at, e.g., abstr.; pp. 4664 (all); Figs. 1-4.  Han further teaches that the morphology of the product CaCO3, which “is a widely used chemical in various industries, such as plastics, textiles, rubbers, adhesives, paints, and so on[,]” can be adjusted as desired by such factors as the initial CaCl2 concentration.  See id. at, e.g., pp. 4663-64 (Introduction), 4664 (R col.), and 4667 (Conclusions); Figs. 1-4.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong’s overall methodology by utilizing its gaseous stream as a source of CO2 for sequestration as taught by Han, to thereby achieve Han’s taught advantage of thereby forming the versatile (and thus valuable) material CaCO3 (as PCC and/or vaterite), while desirably enabling the morphology of the PCC and/or vaterite so formed to be controlled as desired.  MPEP 2143 I.(C)-(D)&G.  In performing Han’s PCC- and/or vaterite-forming step, the following chemical reaction is reasonably expected to be present (especially given Zhong’s teaching that its gaseous stream is a 2:1 molar ratio of NH3 to CO2): CaCl2(aq) + 2NH3(g) + CO2(g) + H2O(l) -> CaCO3(s) + 2NH4Cl(aq).  Performing Han’s above step would also desirably re-form (Zhong’s) NH4Cl(aq), thus advantageously enabling continuous-mode operation and reducing/eliminating the need for (and cost of) makeup NH4Cl(aq).  MPEP 2143 I.(G).
Regarding claim 8, as Zhong’s NH3 and CO2 (as utilized by Han) are formed from its dissolving step as detailed above, and since Han’s treating step re-forms the NH4Cl that Zhong employs in said dissolving step, Zhong and Han’s collective process is a closed (continuous) loop process, requiring no externally-supplied CO2 or NH3.
Regarding claims 9-10, Zhong’s dissolving step employs a 2:1 NH4Cl:limestone molar ratio and a T > ~60oC.  See Zhong at, e.g., par. 47.
Regarding claim 11, Han’s treating step is conducted at 25oC.  See Han at, e.g., p. 4664 (L col., 1st full par.).
Regarding claim 12, Zhong’s first solution also comprises solid, unreacted limestone.  See Zhong at, e.g., par. 47.
Regarding claim 15, Zhong also teaches the dissolution of a silicate rock material (olivine being employed as a specific example) with aq. NH4Cl, in similar fashion to its dissolving limestone with aq. NH4Cl as detailed above vis-à-vis claim 1, forming an aq. metal chloride solution (similar to the “first solution” detailed above vis-à-vis claim 1) and a silicate solid (i.e. silica and/or unreacted olivine).  See id. at, e.g., par. 49; Fig. 9.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Z/H’s overall methodology by conducting Zhong’s aq. NH4Cl-based dissolution step on both limestone and a silicate rock material, as it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  In doing so, a silicate solid (i.e. silica and/or unreacted olivine) would be present within the aq. metal chloride first solution as claimed.
Regarding claim 16, Han teaches that its vaterite may be converted to the more stable calcite, indicating that its vaterite is reactive vaterite as claimed.  See Han at, e.g., pp. 4664 (R col., last full par.), 4664-65 (bridging par.), 4666-67 (bridging par.), and 4667 (Conclusions).
Regarding claim 21, Zhong’s first solution is reasonably considered to at least temporarily comprise dissolved ammonia, i.e. before the ammonia desorbs/vaporizes therefrom.  See Zhong at, e.g., par. 47.
Regarding claim 23, Zhong teaches that the Ca-bearing material dolomite (i.e. CaMg(CO3)2) “may also be applied in similar manner as limestone.”  See Zhong at, e.g., par. 48.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ dolomite as well as limestone (i.e. add dolomite) in Zhong’s dissolving step, to thereby desirably enable the dissolving of additional Ca+2, i.e. achieve higher processing throughput.  MPEP 2143 I.(G).  This obviousness conclusion is additionally and/or alternatively supported by the holding that it is prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  In so employing/adding dolomite along with its limestone, Zhong’s dissolving step would additionally form MgCl2 in the same way that it forms CaCl2.
Regarding claim 24, Han PCC and/or vaterite is uni-, bi-, and/or multimodal and has an avg. particle size as claimed, with each characteristic depending on the initial concentration of CaCl2 used in Han’s treatment step.  See Han at, e.g., p. 4664 (R col., 1st par.); Fig. 2.
Regarding claim 26, given Han’s teaching that CaCO3 is “a widely used chemical in various industries, such as… paints[,]” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix its (white/off-white) product PCC and/or vaterite with a coloring admixture (i.e. a pigment, dye, etc.) to form a paint.  See Han at, e.g., p. 4663 (Introduction 1st par.).  MPEP 2143 I.(G).
Regarding claim 27, since claim 26 (from which claim 27 depends) does not positively require that the precipitation material is mixed with a reinforced material, Han’s teachings and suggestions vis-à-vis claim 26 are considered to meet/satisfy claim 27 as well.

Claims 13-14 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhong in view of Han (herein collectively “Z/H”), further in view of Pellegrin, US 2009/0081096 (published 3/26/09).  Regarding claims 13 and 25, Z/H’s collective teachings are as detailed above.  Specifically regarding claim 13, Zhong separates off its solid, unreacted limestone from its first solution via centrifugation or filtration.  See Zhong at, e.g., par. 47.  Although Z/H does not mix its solid, separated-off limestone (per claim 13) with its PCC and/or vaterite-comprising precipitation material (as a filler), nor its precipitation material with aggregate and or (ordinary) Portland cement (per claim 25), Pellegrin so teaches.
Pellegrin teaches that PCC and limestone are advantageously utilized as mineral filler admix for Portland cement and aggregate, desirably serving, inter alia, to enhance “the strength-of-bond between the aggregate and the cement in concrete mix [and] increase[es] [the concrete’s] load-bearing ability[.]”  See Pellegrin at, e.g., par. 9, 92, and 128.  Given the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Z/H’s overall methodology by employing its PCC and (unreacted, separated-off) limestone, mixed together, as mineral filler admix for Portland cement and aggregate as taught by Pellegrin, to thereby achieve Pellegrin’s taught advantages of enhancing the aggregate-cement bond strength and the load-bearing ability of the resulting concrete.  MPEP 2143 I.(G).  Further supporting this obviousness conclusion is the fact that using a material for a usual/customary purpose cannot confer patentability without more.  See, e.g., Ex parte Stoddard, 154 USPQ 184, 184-85 (Bd. App. 1967) (stating that even a valid distinction between a claim and prior art “would not render the claim patentable since in this art it is customary to employ” the prior art material in the claimed manner, per an illustratory reference), and Ex parte Gollar, Appeal 2016-001700 (PTAB 6/15/2017)3 at *6 (stating that “The mere inclusion of such a routine [prior art] component of breathalyzer systems and its use in a customary way does not confer patentability here”).
Regarding claim 14, given the obviousness of mixing Z/H’s precipitation material with its solid, unreacted limestone as detailed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Z/H’s overall methodology by not separating off its solid, unreacted limestone from its first solution, thereby enabling the above-detailed prima facie obvious mixing of its solid, unreacted limestone and its precipitation material without the time and cost involved in separating off the solid, unreacted limestone from the first solution, only to mix the solid, unreacted limestone into the product precipitation material thereafter.  MPEP 2143 I.(G).  Moreover, the omission of an element or limitation with a corresponding loss of function has been held to be an obvious variation.  See In re Kuhle, 188 USPQ 7, 9 (CCPA 1975); Ex parte Wu, 10 USPQ 2031 (BPAI 1989); MPEP 2144.04 II. A.

Claim Objection/Potentially Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The most pertinent prior art of record, detailed above, does not teach or suggest employing an organic amine salt from claim 4’s list in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ October 22, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available online at https://law.justia.com/cases/federal/district-courts/california/cacdce/2:2014cv08256/602501/69/
        2 It is important to note that Judge Linn’s statements cited here do not appear to be an issue where he dissents from the majority opinion in Avid.  In the passage cited above, Judge Linn discusses the metes and bounds of the duty of candor under 37 CFR 1.56; his dissent relates to who owes the duty of candor.
        3 Available online at https://developer.uspto.gov/ptab-web/#/search/documents?proceedingNumber=2016001700 .